    H1
  Fill in this information to identify your case:


  Debtor1           /<^Vl^-*r"
                      First Name
                                            d^^'
                                           Middle Name-
                                                               \^^^r~                                                    FlU
  Debtor 2
  (Spouse, if filing) First Name           Middle Name



  United States BankruptcyCourtforthe: District of Arizona

  Case number                                                                                                                        Q Check ifthis is an
                      (If known)
                                                                                                                                          amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. Ifyou are filing amendedschedulesafteryou file
your original forms, you must fill out a new Summary and check the box at the top of this page.


Part 1:         Summarize Your Assets


                                                                                                                                  Your assets
                                                                                                                                  Value of whatyou own
1. Schedule A/B: Property (Official Form 106A/B)
   la. Copy line 55, Total real estate, from ScheduleA/B.                                                                             <?
                                                                                                                                      .



    Ib. Copy line 62, Total personal property, from ScheduleA/B.                                                                     .0
    1c. Copy line 63, Total of all property on ScheduleA/B                                                                            ^

Part 2:         Summarize Your Liabilities


                                                                                                                                  Your liabilities
                                                                                                                                  Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a.Copythetotal you listed in ColumnA, Amountofclaim, atthebottomofthelastpageofPart1 of ScheduleD............ $

3. Schedule E/F: CreditorsWho Have Unsecured Claims (Official Form 106E/F)
    3a.CopythetotalclaimsfromPart1 (priorityunsecuredclaims)fromline6eofScheduleE/F............................................      ^'
    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.



                                                                                                         Yourtotal liabilities       $ 2^ ^?(^0

Part 3:        Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
   Copy your combined monthly income from line 12 of Schedule I.                                                                      ,   -^7        «"0
5. Schedule J: Your Expenses(Official Form 106J)
   Copy your monthly expensesfrom line 22c of Schedule J .                                                                            ,   3<?53L


Official Form 106Sum                      Summary of Your Assets and Liabilitiesand Certain Statistical Information                        page 1 of 2
          Case 4:19-bk-01681-SHG                          Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                     Desc
                                                          Main Document    Page 1 of 47
   Debtor 1                             r^'/n         t/v4yf. '^er^                                 Case number ffftnomi)




    Part 4:       Answer These Questions for Administrative and Statistical Records


    6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       Q No. You have nothing to report on this part oftheform. Check this boxand submit thisform to the courtwith your other schedules.
       53 Yes

    7 What kind of debt do you have?

              Your debts are primarily consumer debts. Consumerdebts are those "incurred by an individual primarily for a personal,
              family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

       Q Your debts are not primarily consumer debts. You have nothing to report on this part ofthe form. Check this box and submit
              this form to the court with your other schedules.



   8. From the Statement of Your Current Monthly Income:Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                            ,
                                                                                                                                          3^^



   9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                            Total claim



        From Part 4 on Schedule E/F, copy the following:


      9a. Domestic support obligations (Copy line 6a.)


      9b. Taxes and certain other debts you owe the government. (Copy line 6b.)


      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


      9d. Student loans. (Copy line 6f.)


      9e. Obligations arising out of a separation agreement or divorce that you did not report as
          priority claims. (Copy line 6g.)

      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$

      9g. Total. Add lines 9a through 9f.




Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                            page 2 of 2
              Case 4:19-bk-01681-SHG                       Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                   Desc
                                                           Main Document    Page 2 of 47
[:ill in this information to identify your case and this filing:


Debtor 1                            <"                C'Jv\                            <r
                     ' First Name                 Middle Mama

Debtor 2
(Spouse, if filing) FirstName

United States Bankruptcy Courtforthe: District OfArizona
Case number
                                                                                                                                                Q Checkifthis is an
                                                                                                                                                   amendedfiling

Official Form 106A/B
Schedule A/ :                                     roperty                                                                                                    12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If hvo married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.    o you own or have any legal or equitable interest in any residence, building, land, or similar property?
          No. Go to Part2.
     Q Yes.Whereistheproperty?
                                                                      What is the property? Checkall thatapply.        Do not deduct secured claims or exemptions. Put
                                                                      Q Single-familyhome                              the amount of any secured claims on ScheduleD:
      1. 1.                                                                                                            Creditors Who Have Claims Secured by Property.
                                                                      Q Duplexormulti-unitbuilding
              Street address, if available, or other description
                                                                      Q Condominiumorcooperative                       Current value of the       Current value of the
                                                                      D Manufacturedor mobile home                     entire property?           portion you own?
                                                                      Q Land
                                                                      Q Investmentproperty
                                                                      Q Timeshare                                      Describe the nature of your ownership
              City                            State      ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                      1-1 Other
                                                                                                                       the entireties, or a life estate), if known.
                                                                      Who has an interest in the property? Checkone.
                                                                      1-1 Debtor1 only
              County                                                  1-1 Debtor2 only
                                                                      1-1Debtor1 andDebtor2 only                       Q Checkifthisiscommunityproperty
                                                                                                                           (see instructions)
                                                                      Q At leastoneofthe debtorsand another
                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:
     Ifyou own or have more than one, list here:
                                                                     What is the property? Checkall thatapply.         Do not deduct secured claims or exemptions. Put
                                                                     Q Single-family home                              the amount of any secured claims on Schedule D:
      1. 2.                                                                                                            Creditors Who Have Claims Secured by Property.
                                                                     Q Duplex ormulti-unit building
              Street address, if available, or other description
                                                                     1-1 Condominiumorcooperative                      Current value of the       Current value of the
                                                                     1-1 Manufactured or mobile home                   entire property?           portion you own?
                                                                     Q Land                                            $                $
                                                                     Q Investmentproperty
                                                                     Q Timeshare                                       Describethe nature of your ownership
              City                            State      ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                     Q Other                                           the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Checkone.
                                                                     Q Debtor1 only
              County
                                                                     Q Debtor2 only
                                                                     Q Debtor1 andDebtor2 only                         Q Checkifthisiscommunityproperty
                                                                     Q At leastoneofthe debtorsandanother                 (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:


Official Form 106A/B                                                 Schedule A/Bi Property                                                              page 1
              Case 4:19-bk-01681-SHG                               Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                    Desc
                                                                   Main Document    Page 3 of 47
 Debtor 1            »*^«                 0^             W \.              r-                           Case number (rfknown)




                                                                   What is the property? Checkall thatapply.               Do not deduct secured claims or exemptions. Put
                                                                   Q Single-familyhome                                     the amount of any secured claims on Schedule D:
     1.3.                                                                                                                  Creditors Who Have Claims Secured by Property.
            Street address, if available, or other description     Q Duplexormulti-unitbuilding
                                                                       Condominium or cooperative                          Current value of the      Current value of the
                                                                                                                           entire property?          portion you own?
                                                                   Q Manufacturedor mobile home
                                                                   Q Land                                                  $                $
                                                                   Q Investment property
            City                            State     ZIP Code     Q Timeshare                                             Describe the nature of your ownership
                                                                                                                           interest (such as fee simple, tenancy by
                                                                   [-1 Other                                               the entireties, or a life estate), if known.
                                                                   Who has an interest in the property? Checkone.
                                                                   Q Debtor1 only
            County
                                                                   Q Debtor2 only
                                                                   Q Debtor 1 andDebtor2 only                              Q Checkifthisiscommunityproperty
                                                                   1-1At leastone ofthe debtorsandanother                       (see instructions)

                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number:


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
   you haveattachedfor Part 1. Writethat number here....................................................................................... -^




Part 2:      Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. Ifyou lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       No
   a Yes

   3. 1.    Make:                                                  Who has an interest in the property? Checkone.          Do not deduct secured claims or exemptions. Put
                                                                                                                           the amount of any secured claims on Schedule D:
            Model:                                                 Q Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
                                                                   Q Debtor2 only
            Year:                                                                                                          Current value of the      Current value of the
                                                                   Q Debtor1 andDebtor2 only
            Approximate mileage:                                                                                           entire property?          portion you own?
                                                                   Q Atleastoneofthedebtorsandanother
            Other information:
                                                                   Q Checkifthis is communityproperty (see
                                                                      instructions)



   Ifyou own or have more than one, describe here:

   3.2.     Make:                                                  Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
                                                                   Q Debtor 1 only                                         the amount of any secured claims on Schedule D: )
            Model:                                                                                                         Creditors Who Have Claims Secured by Property.
                                                                   1-1 Debtor2 only
            Year:                                                                                                          Current value of the      Current value of the
                                                                   Q Debtor1 andDebtor2 only
            Approximate mileage:                                                                                           entire property?          portion you own?
                                                                   Q At least one ofthe debtors and another
            Other information:
                                                                   Q Checkifthis is communityproperty(see
                                                                      instructions)




Official Form 106A/B                                               Schedule A/B: Property                                                                    page 2
            Case 4:19-bk-01681-SHG                               Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                          Desc
                                                                 Main Document    Page 4 of 47
 Debtor 1       ^W\<»r
                    Firs! Name
                                      ^<Jf^
                                 Middle Name
                                                    hv^cr-                                  Case number {ifhiown)




    3. 3.   Make:                                       Who has an interest in the property? Check one.        Do not deduct secured claims or exemptions. Put
                                                                                                               the amount of any secured claims on Schedule D:
            Model:                                      Q Debtor1 only                                         Creditors Who Have Claims Secured by Property.
                                                        Q Debtor2 only
            Year:                                                                                              Current value of the      Current value of the
                                                        1-1 Debtor1 andDebtor2 only
            Approximate mileage:                                                                               entire property?          portion you own?
                                                        1-1 At leastoneofthe debtorsandanother
            Other information:
                                                        Q Checkifthis is communityproperty(see
                                                           instructions)


    3.4. Make:                                          Who has an interest in the property? Checkone.         Do not deduct secured claims or exemptions. Put
                                                                                                               the amount of any secured claims on Schedule D:
            Model:                                      Q Debtor1 only                                         Creditors Who Have Claims Secured by Property.
                                                        Q Debtor2 only
            Year:                                                                                              Current value of the      Current value of the
                                                        Q Debtor1 andDebtor2 only
            Approximate mileage:                                                                               entire property?          portion you own?
                                                        Q At leastoneofthe debtorsand another
            Other information:
                                                        1-1Checkifthis is communityproperty(see
                                                           instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   d No
   a Yes


    4. 1.   Make:                                      Whohasan interestinthe property? Checkone.              oonotdeductsecuredclaimsorexemptions.Put
                                                                                                               the amount of any secured claims on Schedule D.
            Model:                                     1-1 Debtor1 only                                        Creditors Who Have Claims Secured by Property.
                                                       Q Debtor2 only
            Year:
                                                       D Debtor1 andDebtor2 only                               Current value of the      Current value of the
            Other information:                          Q At leastoneofthe debtorsandanother                   entire property?          portion you own?

                                                        Q Checkifthis is communityproperty(see
                                                           instructions)



   If you own or have more than one, list here:

   4. 2.    Make:                                      Who has an interest in the property? Check one.         oo notdeduct secured claims orexemptions. Put
                                                                                                               the amount of any secured claims on Schedule D:
            Model:                                                                                             CreditorsWhoHaveClaimsSecuredby Property.
                                                        Q Debtor2 only
            Year:                                                                                              Current value of the      Current value of the
                                                        Q Debtor 1 and Debtor2 only
            Other information:
                                                                                                               entire property?          portion you own?
                                                        Q At leastoneofthe debtorsand another

                                                        Q Checkifthis is communityproperty(see
                                                           instructions)




   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   you have attached for Part 2. Write that number here




Official Form 106A/B                                    Schedule A/B: Property                                                                  page 3
            Case 4:19-bk-01681-SHG                  Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                           Desc
                                                    Main Document    Page 5 of 47
      Debtor 1      r ^                  e.r6,»r
                                      Middle Name
                                                                          <T                              Case number (ifknown)




     Part 3:       Describe Your Personal and Household Items

                                                                                                                                  Current value of the
     Do you own or have any legal or equitable interest in any of the following items?                                            portion you own?
                                                                                                                                  Do not deduct secured claims
                                                                                                                                  or exemptions.

     6. Household goods and furnishings
        Examples: Major appliances, furniture, linens, china, kitchenware
         Srf'No
         1-1 Yes. Describe.

     7   Electronics

         Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                   collections; electronic devices including cell phones, cameras, media players, games
         a No
         Q Yes. Describe.

     8. Collectibles of value
         Examples:Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                       stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
         S? No
         Q Yes. Describe.

    9. Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                       and kayaks; carpentry tools; musical instruments
             No
         1-1 Yes. Describe.

     10. Firearms
         Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
         Q Yes. Describe.

     11. Clothes
         Examples: Everyday clothes, furs, leather coats, designerwear, shoes, accessories
         Q No
            Yes. Describe.                                                                                                          ,
                                                                                                                                        £. Qy
    12. Jewelry
        Examples: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                       gold, silver
         0 No
         Q Yes. Describe.
    13. Non-farm animals
         Examples: Dogs, cats, birds, horses

         Q No
         1-1 Yes. Describe.......... 3L. C/ <* -S

    14.Any other personal and household items you did not already list, including any health aids you did not list

            No
         1-1 Yes. Givespecific
            information.

    15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here,



-   - Official Form 106A/B                                          Schedule A/B: Property                                                      page 4
                 Case 4:19-bk-01681-SHG                        Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                              Desc
                                                               Main Document    Page 6 of 47
 Debtor 1      T n<. <"              cr<^               IV^/^^o^                              Case number viknmn)




Part 4:      Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                              Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured claims
                                                                                                                                         or exemptions.


16. Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

        No
   a Yes.                                                                                                   Cash: ....................... $



17 Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, list each.
   1-1 No
   53 Yes.....................                                      Institutionname:

                                 17. 1. Checking account:           ^. ^S>^. y^S-^                                                            ^
                                 17. 2. Checking account:

                                 17. 3. Savings account:            ^l-t^c. ^s-^
                                 17.4. Savings account:

                                 17. 5. Certificates of deposit:

                                 17. 6. Other financial account:


                                 17. 7. Other financial account:

                                 17. 8. Other financial account:

                                 17. 9. Other financial account:




18.Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   5rf No
   a Yes.                        Institution or issuer name:




19. Non-publiclytraded stock and interests in incorporated and unincorporated businesses, including an interest in
    an LLC, partnership, andjoint venture
       No                        Name of entity:                                                            % of ownership:
   Q Yes. Givespecific
       information about
       them.




Official Form 106A/B                                               Schedule A/B: Property                                                             page 5
            Case 4:19-bk-01681-SHG                            Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                      Desc
                                                              Main Document    Page 7 of 47
  Debtor 1                                 in,                     ^k. (r~                      Case number (ifknown)




 20. Government and corporate bonds and other negotiable and non-negotiable instruments
     Negotiableinstrumentsincludepersonalchecks,cashiers'checks, promissorynotes,andmoneyorders.
     Non-negotiableinstruments are those you cannottransfer to someone by signing or delivering them.

    (/No
     1-1Yes. Givespecific       Issuer name:
         information about
        them.




 21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    a No
    Q Yes. Listeach
         account separately. Type of account:            Institution name:

                                401(k)orsimilarplan:                                                                    $
                                Pensionplan:                                                                            $
                                IRA:                                                                             $

                                Retirement account:                                                                     $

                                Keogh:                                                                                    $
                               Additional account:                                                                      $

                               Additional account:




 22.Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examp/es:Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

         No
    a Yes.                                           Institution name or individual:

                               Electric:

                               Gas:

                               Heating oil:

                               Security deposit on rental unit:

                               Prepaid rent:

                               Telephone:

                               Water:

                               Rented furniture:

                               Other:



23. Annuities (A contract for a periodic payment of money to you, eitherfor life or for a number of years)
    3 No
    Q Yes.......................... Issuernameanddescription:




-Official Form 106A/B                                             Schedule A/B: Property                                           page6
             Case 4:19-bk-01681-SHG                         Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                        Desc
                                                            Main Document    Page 8 of 47
 Debtor 1    T                      erf-
                               Middle Name
                                                          ^K<r-                                     Case number iffknown)




24.Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U. S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    "' No
       Yes .................................... institution nameanddescription. Separatelyfilethe recordsofanyinterests.11 U. S.C. § 521(c):




25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit
    a No
    Q Yes. Givespecific
       information about them....



26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
   0 No
   Q Yes.Givespecific
       information about them....


27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
       No
   a Yes.Givespecific
       information about them....


Money or property owed to you?                                                                                                                 Current value of the
                                                                                                                                               portion you own?
                                                                                                                                               Do not deduct secured
                                                                                                                                               claims or exemptions.

28.Tax refunds owed to you
   B No
   1-1 Yes.Givespecificinformation                                                                                  Federal:
             aboutthem, including whether
             you already filed the returns                                                                          State:
             and the tax years.
                                                                                                                    Local:


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   d No
   1-1 Yes. Givespecificinformation.
                                                                                                                   Alimony: $
                                                                                                                   Maintenance: $
                                                                                                                   Support: $
                                                                                                                   Divorce settlement: $

                                                                                                                   Property settlement: $

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
   S No
   Q Yes.Givespecificinformation.



Official Form 106A/B                                         Schedule A/B: Property                                                                       page 7
            Case 4:19-bk-01681-SHG                      Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                                Desc
                                                        Main Document    Page 9 of 47
 Debtor1          \a^Wt/'              '\&CC. |v.'\(                 Wlvi+L.k^T'                                                          Case number i/fknown}
                    First Name          "Bliddto Name   '            Last Name




31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
         No
   a Yes. Nametheinsurance company                                  company name:                                                            Beneficiary:                                     Surrender or refund value:
                ofeach policy and list its value....
                                                                                                                                                                                              $

                                                                                                                                                                                              $

                                                                                                                                                                                              $

32. Any interest in property that is due you from someone who has died
    If you are the beneficiaryof a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
   property because someone has died.
   ^ No
   Q Yes. Give specific information.


33. Claims againstthird parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples:Accidents, employment disputes, insurance claims, or rights to sue
         No
   Q Yes. Describe each claim.

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
   to set off claims
   5? No
   1-1 Yes. Describeeachclaim.



35.Any financial assets you did not already list
   0 No
   Q Yes. Givespecificinformation.


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
   for Part4. Writethat number here ....................................................................................................................................................^         Q


Part s:         Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1 .

37.Do you own or have any legal or equitable interest in any business-related property?
   ^ No.Goto Part6.
   LI Yes.Goto line38.
                                                                                                                                                                                            Current value of the
                                                                                                                                                                                            portion you own?
                                                                                                                                                                                            Do not deduct secured claims
                                                                                                                                                                                            or exemptions.

38.Accounts receivable or commissions you already earned
   Q No
   a Yes. Describe.......

39. Office equipment, furnishings, and supplies
   Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
   a No
   Q Yes. Describe.......



Official Form 106A/B                                                                Schedule A/B: Property                                                                                               pages
           Case 4:19-bk-01681-SHG                                           Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                                                            Desc
                                                                           Main Document    Page 10 of 47
 Debtor 1                                                                                 Case number (tfknown)
                   First Name     Mlddla Name




40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
      y No
      1-1 Yes. Describe.......                                                                                                     0

41.
          No
      a Yes. Describe.......


42. Interests in partnerships or joint ventures
      0 No
      a Yes. Describe....... Nameofentity:                                                                  % of ownership:

                                                                                                                    .
                                                                                                                        % $
                                                                                                                   _%         $0
                                                                                                                   _% $

43.Customer lists, mailing lists, or other compilations
      No
      Q Yes. Doyourlists includepersonally identifiableinformation(asdefinedin 11 U.S.C. § 101(41A))?
                 Q No
                 a Yes. Describe........


44.Any business-related property you did not already list
      No
      Q Yes. Givespecific                                                                                                      $
          information
                                                                                                                               $

                                                                                                                               $(?
                                                                                                                               ^0
                                                                                                                               $

                                                                                                                               $

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                 $
      for Part 5. Write that number here




Part 6:          Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                 If you own or have an interest in farmland, list it in Part 1.


46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      firf No.GotoPart7.
      [-1 Yes. Go to line 47
                                                                                                                              Current value of the
                                                                                                                              portion you own?
                                                                                                                              Do not deduct secured claims
                                                                                                                              or exemptions.
47. Farm animals
      Examples: Livestock, poultry, farm-raisedflsh
      1-1 No
      1-1 Yes.




Official Form 106A/B                                      Schedule A/B: Property                                                           page 9
            Case 4:19-bk-01681-SHG                     Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                   Desc
                                                      Main Document    Page 11 of 47
 Debtor 1                CT-            &»*<.      WnfD^'         -^                      Case number (iftoom)
                 iret Name     Middle Name         Last Name




48.Crops-either growing or harvested
    5? No
    Q Yes.Givespecific
        information.

49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    S No
    a Yes.


50. Farm and fishing supplies, chemicals, and feed
    BfNo
    1-1 Yes.


51.Any farm- and commercial fishing-related property you did not already list
   0 No
    Q Yes. Givespecific
        information.                                                                                                            $

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached.             ^
   for Part 6. Write that number here




Part 7:        Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
   Examples: Season tickets, country club membership

   a No
   Q Yes. Givespecific
       information.




54. Add the dollar value of all of your entries from Part 7. Write that number here                                                            0.00



Part 8:        List the Totals of Each Part of this Form

55.Part 1: Total real estate, line 2.                                                                                 .
                                                                                                                          » $       ^
56. Part 2: Total vehicles, line 5

57.Part 3: Total personal and household items, line 15                      $

58. Part 4: Total financial assets, line 36                                 $


59.Part 5: Total business-related property, line 45                         .^
60. Part 6: Total farm- and fishing-related property, line 52               $


61.Part 7: Total other property not listed, line 54                       +$

62.Total personal property. Add lines 56 through 61.                                        Copy personal property total ^ + $                 0.00


63.Total of all property on Schedule MB. Add tine 55 + line 62.                                                                                0.00


Official Form 106A/B                                           Schedule A/B: Property                                                    page 10
            Case 4:19-bk-01681-SHG                       Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                 Desc
                                                        Main Document    Page 12 of 47
   Fill in this information to identify your case:

   Debtor 1                               ^<, <Wv                     W^' -*- cT-
                       First Name              Middle Name


   Debtor 2
   (Spouse, if filing) First Name              Middle Name


   United States Bankruptcy Court for the: District of Arizona

   Case number                                                                                                                            Q Checkifthis is an
   (If known)
                                                                                                                                              amended filing



 Official Form 106C
 Schedule L>: he                                    roperty                  ou Claim as                        empt                                    04/16

 Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct information.
 Usingthe property you listed on ScheduleA/B: Property (OfficialForm 106A/B)as your source, listthe propertythatyou claim asexempt. Ifmore
 space is needed, fill out andattach to this page as many copiesof Part2;AdditionalPageas necessary. On the top ofanyadditionalpages,write
 your name and case number (if known).

 For each item of property you claim as exempt, you must specifythe amount ofthe exemption you claim. Onewayofdoing so is to state a
 specificdollar amountas exempt. Alternatively, you may claim the full fair market value ofthe property being exempted up to the amount
 of any applicable statutory limit. Someexemptions-suchasthose for health aids, rightsto receive certain benefits,andtax-exempt
 retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% affair market value under a law that
 limits the exemption to a particular dollar amountandthe value ofthe property is determinedto exceedthat amount, yourexemption
 would be limited to the applicable statutory amount.


   Part 1:        Identify the Property You Claim as Exempt


  1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
       Q You are claiming state andfederal nonbankmptcy exemptions. 1 1 U. S.C. § 522(b)(3)
       1-1 Youare claimingfederalexemptions. 11 U.S.C. § 522(b)(2)


  2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


        Brief description of the property and line on         Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
        ScheduleA/B that lists this property                  portion you own
                                                              Copy the value from.   Check only one box for each exemption.
                                                              Schedule A/B


       BrieL-. -. ^»<^r
       description:
                  - --
                        S/                     r^                ;S OeyO             [2$i?^<?e0
       Line from                                                                     D 100% affair market value, up to
       Schedule A/B:                                                                    any applicable statutory limit

       Brief
       description:                                                                  a$
       Line from                                                                     Q 100%offairmarketvalue, upto
       Schedule A/B:                                                                    any applicable statutory limit

       Brief
       description:                                                                  a$
       Line from                                                                     Q 100%affair market value, up to
       Schedule A/B:                                                                    any applicable statutory limit


  3. Are you claiming a homestead exemption of more than $160,375?
      (Subjectto adjustmenton 4/01/19 and every 3 years afterthatfor casesfiled on or afterthe dateofadjustment.)
       STNo
      Q Yes. Didyouacquirethepropertycovered bytheexemptionwithin1,215daysbeforeyoufiledthiscase?
            1-1 No
            a Yes


-Official Form 406C                                           Schedule C: The Property You Claim as Exempt                                        page 1 of.
           Case 4:19-bk-01681-SHG                             Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                    Desc
                                                             Main Document    Page 13 of 47
  Debtor 1                                                                                  Case number (ifknown)




    Part 2:     Additional Page

        Brief description of the property and line    Current value of the   Amount of the exemption you claim      Specific laws that allow exemption
        on Schedule A/B that lists this property      portion you own
                                                      Copy the value from    Checkonly one boxfor each exemption
                                                      Schedule-A/B

       Brief
       description:                                                          a$
       Line from                                                             Q 100%affairmarketvalue, upto
       Schedule A/B:                                                            any applicable statutory limit

       Brief
       description:                                                          a$
       Line from                                                             Q 100%affairmarketvalue, upto
       Schedule A/B:                                                            any applicable statutory limit


       Brief
       description:                                                          a$
       Line from                                                             1-1 100%offairmarket value, up to
       Schedule A/B:                                                            any applicable statutory limit

       Brief
       description:                                                          a$
       Line from                                                             Q 100% affair market value, up to
       Schedule A/B:                                                            any applicable statutory limit

       Brief
       description:                                                          a$
       Line from                                                             Q 100%offairmarketvalue, upto
       Schedule A/B:                                                            any applicable statutory limit


       Brief
       description:                                                          a$
       Line from                                                             1-1 100%affair market value, up to
       Schedule A/B:                                                            any applicable statutory limit

       Brief
       description:                                                          a$
       Line from                                                             Q 100%affairmarketvalue, upto
       Schedule A/B:                                                            any applicable statutory limit

       Brief
       description:                                                          a$
       Line from                                                             Q 100% affair market value, up to
       Schedule A/B:                                                            any applicable statutory limit


       Brief
       description:                                                          a$
       Line from                                                             1-1 100%affairmarketvalue, upto
       Schedule A/B:                                                            any applicable statutory limit


       Brief
       description:
       Line from                                                             1-1 100%affairmarketvalue, upto
       Schedule A/B:                                                            any applicable statutory limit

       Brief
       description:
       Line from                                                             Q 100%affair market value, up to
       Schedule A/B:                                                            any applicable statutory limit


       Brief
       description:                                                          a$
       Line from                                                             Q 100%affairmarketvalue, upto
       Schedule A/B:                                                            anyapplicable statutory limit


- Offieial-Form 106G                                 Schedule C: The Property You Claim as Exempt                                      2_of_
                                                                                                                                    page
             Case 4:19-bk-01681-SHG                   Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                 Desc
                                                     Main Document    Page 14 of 47
 Fill in this information to identify your case:

 Debtor 1                         e-r                                           Lv' ^K<r-
                        First Name                 Middle Name

 Debtor 2
 (SpO USe, if filing)   First Name                 Middle Nams



 UnitedStatesBankruptcyCourtforthe: District OfArizona
 Case number
  (If known)                                                                                                                                                Q Check if this is an
                                                                                                                                                               amended filing

 Official Form 106D
 Schedule D: Creditors                                                o Have Claims Secured by Property                                                                    12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
 additional pages, write your name and case number (if known).

1. Do.any creditors have claims secured by your property?
   UJ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


Part 1:          List All Secured Claims
                                                                                                                           Column A               ^Column B              Column C
2. List all secured claims. Ifa creditor has more than one secured claim, list the creditor separately Amount of claim                            'Value of collateral   Unsecured
      for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                Do not deduct the      [that supports this    portion
      As much as possible, list the claims in alphabetical order accordingto the creditor's name.                          value of collateral.   I claim                Ifany
2.1
                                                             Describe the property that secures the claim:
      Creditor's Name



      Number             Street
                                                            As of the date you file, the claim is: Check all that apply.
                                                             Q Contingent
                                                             1-1 Unliquidated
      City                              State ZIPCode        Q Disputed
  Who owes the debt? Check one.                              Nature of lien. Check all that apply.
  B Debtor 1 only                                            Q An agreement you made (such as mortgage or secured
  Q Debtor2 only                                                 car loan)
  Q Debtor1 andDebtor2 only                                  Q Statutory lien (such astaxlien, mechanic's lien)
  a At least one of the debtors and another                  Q Judgmentlienfroma lawsuit
                                                             Q Other(includinga righttooffset)
  a Checkif this claim relates to a
        community debt
  Date debt was incurred                                    Last 4 digits of account number
2.2
                                                            Describe the property that secures the claim:
      Creditor's Name

      Number             Street

                                                            As of the date you file, the claim is: Checkall that apply.
                                                             1-1 Contingent
                                                             Q Unliquidated
      City                              State ZIPCode        Q Disputed
  Who owes the debt? Check one.                             Nature of lien. Checkall thatapply.
  Q Debtor 1 only                                           Q An agreement you made (such as mortgage orsecured
  Q Debtor2 only                                                 car loan)
  Q Debtor1 andDebtor2 only                                 Q Statutorylien(suchastaxlien, mechanic'slien)
  Q At least one of the debtors and another                 Q Judgment lien from a lawsuit
                                                            Q Other(including a rightto offset)
  Q Check if this claim relates to a
        community debt
  Date debt was incurred                                    Last 4 digits of account number
      Add the dollar value of your entries in Column A on this page. Write that number here:

Official Form 106D               Schedule D: Creditors Who Have Claims Secured by Property                                                                      page 1 of_
              Case 4:19-bk-01681-SHG       Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                                                        Desc
                                         Main Document              Page 15 of 47
Debtor 1                                                                                                Case number (ifknown)
                                Middle Name




                                                                                                                   Column A               Column B              Column C
              Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
Part 1:       After listing any entries on this page, number them beginning with 2.3, followed                     Do not deduct the      that supports this    portion
              by 2.4, a nd so forth.                                                                               value of collateral.   claim                 jfany
                                                     Describe the property that secures the claim:
    Creditor's Name



    Number            Street

                                                     As of the date you file, the claim Is: Checkall thatapply.
                                                     Q Contingent
    City                        State    ZIP Code    1-1 Unliquidated
                                                     Q Disputed
 Who owes the debt? Check one.                       Nature of lien. Check all that apply.
 Q Debtor1 only                                      Q Anagreementyou made(suchasmortgageorsecured
 Q Debtor2 only                                          car loan)
 Q Debtor 1 and Debtor 2 only                        Q Statutorylien (suchastaxlien, mechanic'slien)
 Q At leastone ofthedebtorsand another               Q Judgment lien from a lawsuit
                                                     Q Other(including a rightto offset)
 Q Check if this claim relates to a
   community debt
 Date debt was incurred                              Last 4 digits of account number


                                                     Describe the property that secures the claim: $
   Creditor's Name



   Number             Street

                                                    As of the date you file, the claim is: Check all that apply.
                                                     Q Contingent
                                                     Q Unliquidated
   City                         State    ZIP Code
                                                     a Disputed
 Who owes the debt? Check one.
                                                    Nature of lien. Check all that apply.
      Debtor 1 only                                  Q An agreement you made(such as mortgage or secured
      Debtor2 only                                       car loan)
 1_1Debtor1 andDebtor2 only                         Q Statutorylien(suchastaxlien, mechanic'slien)
      At least one of the debtors and another       Q Judgment lien from a lawsuit
                                                    Q Other(includinga righttooffset)
 a Checkif this claim relatesto a
      community debt

 Date debt was incurred                             Last 4 digits of account number_ _


                                                    Describe the property that secures the claim:
   Creditor'sName

   Number             Street



                                                    As of the date you file, the claim is: Checkall thatapply.
                                                    Q Contingent
   City                         State ZIPCode       Q Unliquidated
                                                    Q Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
      Debtor 1 only                                 Q An agreement you made (such as mortgage or secured
      Debtor2 only                                      car loan)
      Debtor 1 and Debtor 2 only                    Q Statutorylien(suchastaxlien, mechanic'slien)
      At least one of the debtors and another       Q Judgment lien from a lawsuit
                                                    Q Other(includinga rightto offset)
 Q Check if this claim relates to a
      community debt
 Date debt was incurred                             Last 4 digits of account number

           Addthe dollar value ofyour entries in Column A on this page. Write that number here: ^
           If this is the last page of your form, add the dollar value totals from all pages.
           Writeth t numb r here:                                                                    $
Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page_of.
           Case 4:19-bk-01681-SHG                         Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                                 Desc
                                                         Main Document    Page 16 of 47
Debtor 1                                                                                       Case numberijfknawn)
                First Name    Middle Name       Last Name



  Part 2:       List Others to Be Notified for a Debt That You Already Listed
  Use this page only if you have others to be notified about your bankruptcyfor a debt that you already listed in Part 1. For example, if a collection
  agencyis trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
  you have more than one creditorfor any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
  be notified for any debts in Part 1, do not fill out or submit this page.

                                                                                          On which line in Part 1 did you enter the creditor?
       Name                                                                               Last 4 digits of account number


       Number        Street




       City                                        State          ZIP Code

                                                                                          On which line In Part 1 did you enter the creditor?

       Name                                                                               Last 4 digits of account number


       Number        Street




       City                                        State          ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor?
       Name                                                                               Last 4 digits of account number


       Number        Street




       City                                        State          ZIPCode

                                                                                          On which line in Part 1 did you enter the creditor?
       Name                                                                               Last4 digits of account number

       Number        Street




      City                                        State           ZIP Code

                                                                                          On which line in Part1 did you enterthe creditor?
      Name                                                                                Last 4 digits of account number


      Number         Street




      City                                        State           ZIPCode

                                                                                          On which line in Part 1 did you enter the creditor?
      Name                                                                                Last4 digits of account number_ _

      Number         Street




      City                                        State           ZIP Code



Official Form 106 D          Part2 of Schedule D: Creditors Who Have Claims Secured by Property
           Case 4:19-bk-01681-SHG       Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                                     page.
                                                                                                                                                Desc of
                                       Main Document             Page 17 of 47
      Fill in this information to identify your case:

      Debtor 1         ~i fwas' <^1'                    ><".             ^ ,/ ^^
                         f-irsi Name             Miadle Name


      Debtor 2
      (Spouse, if filing) FireiNamB              Middle Nama



      United States Bankruptcy Court for the: District of Arizona

      Case number
                                                                                                                                               1-1 Checkifthis is an
      (If known)                                                                                                                                   amended filing


  Official Form 106E/F
  Schedule E/F: Creditors                                           ho Have Unsecured Claims                                                                   12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITYclaims and Part 2 for creditors with NONPRIORITYclaims.
 Listthe other party to any executorycontracts or unexpiredleasesthat could result in a claim. Also list executorycontracts on Schedule
 A/B: Property (Official Form 106A/B)and on ScheduleG: Executory Contracts andUnexpiredLeases(Official Form 106G). Do not include any
 creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
 needed, copy the Partyou need,fill it out, numberthe entries in the boxeson the left. Attach the Continuation Pageto this page. Onthe top of
 any additional pages, write your name and case number (if known).

  Part 1:          List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
        Q No. Go to Part2.
        a Yes.
  2. List all of your priority unsecured claims. Ifa creditorhas morethan one priority unsecured claim, list the creditorseparatelyfor each claim. For
     each claim listed, identifywhattype ofclaim it is. Ifa claim has both priorityand nonpriorityamounts, listthat claim hereand showboth priority and
     nonprionty amounts. As much as possible, listthe claimsin alphabeticalorderaccordingto the creditor's name. Ifyou have more than two priority
        unsecured claims, fill out the Continuation Page of Part 1 . If more than one creditor holds a particular claim, list the other creditors in Part 3.
        (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                          Total claim       Priority         Nonpriority
                                                                                                                                             amount         amount

2.1
                                                                    Last4 digits of account number _ _ _ _ 3
          Priority Creditors Name
                                                                    When was the debt incurred?
          Number           Street

                                                                    As of the date you file, the claim is: Check all that apply

          City                           State    ZIPCode
                                                                    Q Contingent
                                                                    Q Unliquidated
          Who incurred the debt? Check one.
                                                                    Q Disputed
          Q Debtor1 only
          1-1 Debtor2 only                                          Type of PRIORITYunsecured claim:
          Q Debtor 1 and Debtor 2 only                              Q Domestic support obligations
          Q At least one ofthe debtors and another
                                                                    Q Taxesandcertain otherdebts you owe the government
          Q Check if this claim is for a community debt             Q Claims fordeath orpersonal injury while youwere
          Is the claim subject to offset?                               intoxicated
          a No                                                      1-1 Other.Specify
          a Yes
2.2
                                                                    Last 4 digits of account number _        _     _    _ }
          Priority Creditor's Name
                                                                    When was the debt incurred?

          Number           Street
                                                                    As of the date you file, the claim is: Checkall thatapply.
                                                                    Q Contingent
          City                           State    ZIPCode           Q Unliquidated
          Who incurred the debt? Check one.                         Q Disputed
          Q Debtor 1 only
                                                                    Type of PRIORITYunsecured claim:
          1-1 Debtor2 only
                                                                    Q Domesticsupportobligations
          Q Debtor 1 and Debtor 2 only
          Q At least one ofthe debtors and another                  Q Taxes andcertain other debts you owethe government
                                                                    d Claims fordeath or personal injurywhile youwere
          Q Check if this claim is for a community debt                 intoxicated
          Is the claim subject to offset?                           Q Other Specify
          a No
          a Yes

 Official Form 106E/F                                     Schedule E/F; Creditors Who Have Unsecured Claims                                         page 1 of_
                 Case 4:19-bk-01681-SHG                         Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                         Desc
                                                               Main Document    Page 18 of 47
  Debtor 1                                                                                                   Case number {ifknown}
                       Firat Name     Middto Name        Last Name


  Part 1:             Your PRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                             Total claim   Priority      Nonpriority
                                                                                                                                                   amount       amount



                                                                     Last 4 digits of account number
           Priority Creditor's Name

                                                                     When was the debt incurred?
           Number           Street

                                                                     As of the date you file, the claim is: Check all that apply.

                                                                     Q Contingent
           City                             State   ZIPCode          U Unliquidated
                                                                     Q Disputed
           Who incurred the debt? Checkone.
           Q Debtor 1 only                                           Type of PRIORITYunsecured claim:
           Q Debtor2 only
                                                                     Q Domestic support obligations
           Q Debtor1 andDebtor2 only
                                                                     Q Taxes andcertain otherdebts you owethegovernment
           Q At leastone ofthe debtorsandanother
                                                                     LJ Claimsfordeathorpersonalinjurywhileyouwere
                                                                         intoxicated
           D Check if this claim is for a community debt
                                                                     Q Other.Specify
           Is the claim subject to offset?
           1-1 No
           a Yes

                                                                     Last 4 digits of account number
           Priority Creditor's Name

                                                                     When was the debt incurred?
       .
           Number           Street

                                                                     As of the date you file, the claim is: Checkall thatapply.
                                                                     Q Contingent
           City                            State    ZIPCode          Q Unliquidated
                                                                     Q Disputed
           Who incurred the debt? Check one.
           [-1 Debtor 1 only                                         Type of PRIORITYunsecured claim:
           1-1 Debtor2 only
                                                                     Q Domestic support obligations
           1-1 Debtor1 andDebtor2 only
                                                                     Q Taxes andcertain otherdebts you owethe government
           Q At least one of the debtors and another
                                                                     Q Claims fordeath orpersonal injurywhile you were
                                                                         intoxicated
           1-1 Check if this claim is for a community debt
                                                                     1-1 Other.Specify
           Is the claim subject to offset?
           a No
           a Yes

                                                                     Last4 digits of account number
           Priority Creditor's Name

                                                                     When was the debt incurred?
           Number          Street

                                                                     As of the dateyou file, the claim is: Checkall thatapply.
                                                                     Q Contingent
           City                            State    ZIPCode          1-1 Unliquidated
                                                                     U Disputed
           Who incurred the debt? Check one.

           1-1 Debtor 1 only                                         Type of PRIORITYunsecured claim:
           Q Debtor2 only
                                                                     Q Domestic support obligations
           01 Debtor1 andDebtor?only
                                                                     1-1 Taxesand certain other debts you owethe government
           Q At least one of the debtors and another
                                                                     Q Claims fordeath or personal injurywhileyou were
                                                                         intoxicated
           Q Check if this claim is for a community debt
                                                                     Q Other.Specify
           Is the claim subject to offset?
           a No
           a Yes

Official Form 106E/F
              Case 4:19-bk-01681-SHGSchedule
                                       DocE/F;
                                             9 Creditors Who Have Unsecured Claims
                                                Filed 02/15/19        Entered 02/19/19 10:33:16                                                                 page_of_
                                                                                                                                                              Desc
                                      Main Document           Page 19 of 47
  Debtor 1                                                                                         Case number (//known)


  Part 2:       List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      D No.Youhavenothingto reportinthispart.Submitthisformtothecourtwithyourotherschedules.
      1-1 Yes
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      nonpriority unsecuredclaim, list the creditorseparatelyfor each claim. Foreachclaim listed, identifywhattype ofclaim it is. Do not list claimsalready
      included in Part 1. Ifmorethan one creditor holdsa particularclaim, listthe other creditors in Part3. Ifyou have more than three nonpriority unsecured
      claims fill out the Continuation Page of Part 2.

                                                                                                                                                  Total claim

                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?

                       Street



       City                                        State     ZIPCode          As of the date you file, the claim is: Checkall thatapply.
                                                                              1-1 Contingent
       Who incurred the debt? Check one.                                      [-1 Unliquidated
       D Debtor 1 only                                                        Q Disputed
       Q Debtor2 only
       Q Debtor1 andDebtor2 only                                              Type of NONPRIORITfunsecured claim:
       Q At least one ofthe debtors and another                               Q Student loans
       Q Check if this claim is for a community debt                          Q Obligations arising outofa separation agreement ordivorce
                                                                                  that you did not report as priority claims
       Is the claim subject to offset?                                        Q Debtsto pensionorprofit-sharingplans,andothersimilardebts
       Q No                                                                   Q Other.Specify
       a Yes

                                                                              Last4 digits of account number
       Nonpnority Creditor's Name                                             When was the debt incurred?


       Number          Street
                                                                              As of the date you file, the claim is: Checkall thatapply.
       City                                        State     ZIP Code
                                                                              Q Contingent
       Who incurred the debt? Check one.                                      1-1 Unliquidated
       Q Debtor1 only                                                         Q Disputed
       a Debtor2 only
       Q Debtor 1 and Debtor 2 only                                           Type of NONPRIORITY unsecured claim:
       D At least one of the debtors and another                              Q Studentloans
                                                                              Q Obligations arising outof a separation agreement ordivorce
       Q Checkifthisclaim isfora communitydebt                                    that you did not report as priohty claims
       Is the claim subject to offset?                                        Q Debtsto pension or profit-sharing plans, and othersimilar debts
       a No                                                                   Q Other. Specify
       a Yes
4.3
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?

       Number         Street



       City                                        State     ZIPCode
                                                                              As of the date you file, the claim is: Checkall thatapply.

       Who incurred the debt? Check one.
                                                                              D Contingent
                                                                              Q Unliquidated
       Q Debtor1 only                                                         1-1 Disputed
       Q Debtor2 only
       Q Debtor 1 and Debtor 2 only                                           Type of NONPRIORITY unsecured claim:
       Q At least one of the debtors and another
                                                                              1-1 Studentloans
       d Check if this claim is for a community debt                          Q Obligationsan'singoutofa separationagreementordivorce
                                                                                  that you did not report as priority claims
       Is the claim subject to offset?
                                                                              Q Debtsto pension orprofit-sharing plans, and other similar debts
       a No
                                                                              1-1 Other. Specify
       a Yes


Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                            page_of_
          Case 4:19-bk-01681-SHG                            Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                        Desc
                                                           Main Document    Page 20 of 47
  Debtor 1                                                                                          Case number ykncwn)



  Part 2:        Your NONPRIORITTUnsecured Claims - Continuation Page


  After listing any entries on this page, number them beginningwith 4.4, followed by 4.5, and so forth.                                                Total claim



                                                                                 Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                 When was the debt incurred?

        Number          Street
                                                                                 As of the date you file, the claim is: Check all that apply.

        City                                        State     ZIPCode            Q Contingent
                                                                                 Q Unliquidated
        Who incurred the debt? Check one.
                                                                                 Q Disputed
        Q Debtor1 only
        a Debtor2 only                                                           Type of NONPRIORITfunsecured claim:
        Q Debtor1 andDebtor2 only                                                Q Studentloans
        Q At least one of the debtors and another
                                                                                 Q Obligationsarisingoutofa separationagreementordivorcethat
                                                                                     you did not report as priority claims
        Q Check if this claim is for a community debt
                                                                                 Q Debtsto pension or profit-sharing plans, andother similardebts
        Is the claim subject to offset?                                          1-1 Other.Specify
        1-1 No
        a Yes


                                                                                 Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        Number          Street
                                                                                 As of the date you file, the claim is: Checkall thatapply.
       City                                         State     ZIP Code           Q Contingent
                                                                                 1-1 Unliquidated
       Who Incurred the debt? Check one.
                                                                                 Q Disputed
        Q Debtor1 only
        Q Debtor2 only                                                           Type of NONPRIORITYunsecured claim:
        Q Debtor 1 and Debtor 2 only                                             Q Studentloans
        Q At leastoneofthedebtorsandanother                                      Q Obligations arising out ofa separation agreement ordivorce that
                                                                                     you did not report as priority claims
        Q Check if this claim is for a community debt
                                                                                 Q Debts to pension or profit-sharing plans, andothersimilar debts
       Is the claim subject to offset?                                           1-1 Other.Specify
        a No
        a Yes


                                                                                 Last 4 digits of account number
       Nonprioritv Creditor's Name
                                                                                 When was the debt incurred?
       Number          Street
                                                                                 As of the date you file, the claim is: Check all that apply.

       City                                         State     ZIP Code           1-1 Contingent
                                                                                 1-1 Unliquidated
       Who incurred the debt? Check one.                                         Q Disputed
       1-1 Debtor1 only
       Q Debtor 2 only                                                           Type of NONPRIORITYunsecured claim:
       Q Debtor 1 and Debtor 2 only                                              Q Studentloans .
       Q At least one of the debtors and another
                                                                                 d Obligations arising out ofa separation agreement ordivorce that
                                                                                     you did not report as phority claims
       Q Check if this claim Isfor a community debt
                                                                                 Q Debtsto pension or profit-sharing plans, and othersimilardebts
       Is the claim subject to offset?                                           Q Other. Specify
       a No
       a Yes




Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              page_ of_
             Case 4:19-bk-01681-SHG                          Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                          Desc
                                                            Main Document    Page 21 of 47
  Debtor 1                                                                                         Case number yiknown)
                  First Name    Middle Name           Last Name



  Part 3:        List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
     example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
     2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
     additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
                                                                             Line_of (Check one): 1-1 Part 1: Creditors with Priority Unsecured Claims
        Number         Street
                                                                                                  1-1 Part 2: Creditors with Nonpriority Unsecured Claims

                                                                             Last 4 digits of account number _ _ _ _
        City                                  State               ZIPCode

                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
        Name
                                                                             Line_       of (Check one): 1-1 Part 1: Creditors with Priority Unsecured Claims
        Number         Street
                                                                                                         Q Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims


                                                                             Last4 digits of account number
        City                                  State               ZIPCode

                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
        Name

                                                                             Line _     of (Check one): 1-1 Part 1: Creditors with Priority Unsecured Claims
        Number         Street
                                                                                                        Q Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

                                                                             Last 4 digits of account number
                                              State               ZIP Code


                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
        Name

                                                                             Line_of (Checkone): Q Part 1: Creditorswith Priority Unsecured Claims
        Number        Street                                                                              Q Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims


                                                                             Last4 digits of account number
       City                                   State               ZIPCode

                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                             Line _     of (Check one): 1-1 Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                            1-1 Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims


                                                                             Last 4 digits of account number
       Cit                                    State               ZIPCode

                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                             Line_of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
                      Street
                                                                                                          Q Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims


                                                                             Last 4 digits of account number _
       City                                   State               ZIPCode

                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                             Line _     of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                        D Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims


       City                                   State               ZIPCode    Last 4 digits of account number _ _ _ _


Official Form 106E/F
             Case 4:19-bk-01681-SHGSchedule
                                      DocE/F:
                                            9 Creditors
                                                Filed Who  Have Unsecured Claims
                                                        02/15/19    Entered 02/19/19 10:33:16                                                    page_of.
                                                                                                                                               Desc
                                     Main Document          Page 22 of 47
Debtor 1                                                                                  Case number vi known}



 Part 4:      Add the Amounts for Each Type of Unsecured Claim


 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U. S. C. § 159.
    Add the amounts for each type of unsecured claim.




                                                                                    Total claim



                6a. Domestic support obligations                            6a.
Total claims
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                              6b.

                6c. Claims for death or personal injury while you were
                    intoxicated                                             6c.

                6d. Other. Add alt other priority unsecured claims.
                    Write that amount here.                                 6d. +,


                6e. Total. Add lines 6a through 6d.                         6e.




                                                                                    Total claim


                6f. Student loans                                           6f.
Total claims
from Part 2
                6g. Obligations arising out of a separation agreement
                    or divorce that you did not report as priority
                    claims                                                  6g.
                6h. Debts to pension or profit-sharing plans, and other
                    similar debts                                           6h.


                6i. Other. Add all other nonpriority unsecured claims.
                    Write that amount here.                                 6i. +


                6j. Total. Add lines 6fthrough 6i.




Official Form 106E/F
           Case 4:19-bk-01681-SHGSchedule
                                    DocE/F:
                                          9 Creditors
                                             Filed Who   Have Unsecured Claims
                                                      02/15/19    Entered 02/19/19 10:33:16                                            page_of_
                                                                                                                                     Desc
                                   Main Document          Page 23 of 47
  Fill in this information to identify your case:


  Debtor
                       First Name                Middle Name


  Debtor 2
  (SpOUSe If filing)   First Name                Middle Name



  United States Bankruptcy Courtforthe: District Of Arizona
  Case number
  (If known)                                                                                                                             Q Checkifthis is an
                                                                                                                                            amended filing


Official Form 106G
Schedule G: Executory Contracts and Une pired Leases                                                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
             No. Checkthis box and file this form with the court with your other schedules. You have nothing else to report on this form.
      Q Yes. Fill in all ofthe information beloweven ifthe contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
      unexpired leases.



      Person or company with whom you have the contract or lease                               State what the contract or lease is for


2.1
       Name


      Number             Street


      City                               State        ZIP Code

2.2
      Name


      Number             Street


      Cit                                State        ZIP Code
2.3
      Name


      Number             Street


      Ci                                 State        ZIPCode
2.4
      Name


      Number             Street


      City                              State         ZIP Code

2.5
      Name


      Number             Street


      City                              State         ZIP Code


Official Form 106G                               Schedule GG: Executory Contracts and Unexpired Leases
                                                 Schedule                                                                                    page 1 of.
            Case 4:19-bk-01681-SHG                              Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                Desc
                                                               Main Document    Page 24 of 47
  Debtor 1                                                                             Case number(iikncwn)



                 Additional Page if You Have More Contracts or Leases

        Person or company with whom you have the contract or lease                  What the contract or lease is for

  2.
        Name


        Number       Street


        City                       State      ZIPCode

  2._
        Name


        Number       Street


        City                       State      ZIP Code

  2._
        Name


        Number       Street


        City                       State      ZIP Code

  2._
        Name


        Number       Street


        City                       State      ZIPCode

  2._
        Name


        Number       Street


        City                       State      ZIPCode

  2_
        Name


        Number       Street


        City                       State      ZIPCode

  2._
        Name


        Number       Street


        City                       State      ZIP Code

  2_
        Name


        Number       Street.


        City                       State      ZIPCode


Official Form 106G                         Schedule G: Executory Contracts and Unexpired Leases                         page_of_
             Case 4:19-bk-01681-SHG                 Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                      Desc
                                                   Main Document    Page 25 of 47
  Fill in this information to identify your case:

  Debtor 1
                        First Name                    Middle Name

  Debtor 2
  (SpOUSe, [f filing)   FirslName                     Middle Name



  United States BankruptcyCourtforthe: District Of Arizona

  Case number
  (If known)
                                                                                                                                                  Q Checkifthis is an
                                                                                                                                                    amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                     12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

  1. Do you have any codebtors? (Ifyou are filing a joint case, do not list either spouse as a codebtor.)
      Q No
      a Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      1-1 No. Go to line 3.
      Q Yes. Didyour spouse, former spouse, or legal equivalent live with you atthe time?
             a No
             Q Yes. Inwhich community state or territory did you live?                                   Fill in the name and current address ofthat person.


                  Name of your spouse, farmer spouse, or legal equivalent


                  Number              Street



                  City                                          State                     ZIPCode

 3. In Column 1, listall of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
    shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 1 06D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
      Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                                Column 2: The creditor to whom you owe the debt

                                                                                                                Check all schedules that apply:
3.1
                                                                                                                a Schedule D, line
         Name
                                                                                                                a ScheduleE/F, line.
         Number              Street
                                                                                                                a ScheduleG, line.
         Cit                                                                               ZIP Code

3.2
                                                                                                                Q ScheduleD, line
         Name
                                                                                                                a ScheduleE/F, line.
         Number              Street                                                                             a ScheduleG, line

         Cit                                                        State                  ZIPCode
3.3
                                                                                                                a ScheduleD, line
         Name
                                                                                                                a ScheduleE/F, line.
         Number              Street                                                                             a ScheduleG, line.
         d                                                          State                  ZIPCode


Official Form 106H                                                          Schedule H: Your Codebtors                                                page 1 of_
          Case 4:19-bk-01681-SHG                                     Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                    Desc
                                                                    Main Document    Page 26 of 47
  Debtor 1                                                                         Case number pknown)
                 First Name     Middle Nama




                 Additional Page to List More Codebtors

       Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt

                                                                                         Check all schedules that apply:

                                                                                         a Schedule D, line
        Name
                                                                                         a Schedule E/F, line
        Number         Street                                                            Q Schedule G, line


        Cit                                   State                    ZIPCode


                                                                                         01 Schedule D, line
        Name
                                                                                         a ScheduleE/F, line.
        Number         Street                                                            a Schedule G, line


        Cit                                   State                    ZIPCode


                                                                                         Q ScheduleD, line
                                                                                         a ScheduleE/F, line.
        Number         Street                                                            a Schedules, line.

        City                                  State                    ZIPCode


                                                                                         a Schedule D, line
        Name
                                                                                         a Schedule E/F, line.
        Number         Street                                                            a Schedule G, line


        Cit                                   State                    ZIPCode


                                                                                         a Schedule D, line.
        Name
                                                                                         a Schedule E/F, line.
        Number         Street                                                            Q ScheduleG, line

        Cit                                   State                   ZIPCode


                                                                                         a Schedule D, line
                                                                                         a ScheduleE/F, line.
        Number         Street                                                            1-1 Schedule G, line


        Gil                                   State                   ZIPCode


                                                                                         1-1 ScheduleD, line
                                                                                         a ScheduleE/F, line.
        Number         Street                                                            a ScheduleG, line.

        Cit                                   State                   ZIPCode


                                                                                         Q ScheduleD, line
        Name
                                                                                         a Schedule E/F, line.
        Number         Street                                                            1-1 ScheduleG, line

                                              State                   ZIPCode




Official Form 1Q6H                                    Schedule H: Your Codebtors                                           page_of.
              Case 4:19-bk-01681-SHG           Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                               Desc
                                              Main Document    Page 27 of 47
  Fill in this information to identify your case:
                                             ^r-c^
  Debtor 1                       *r                                V:
  Debtor 2
  (SpOUSe, if filing)   First Name        Mlddb Name



  UnitedStatesBankruptcyCourtforthe: District OfArizona
  Case number                                                                                         Check if this is:
  (If known)
                                                                                                      Q An amended filing
                                                                                                      Q A supplement showing postpetition chapter 13
                                                                                                           income as of the following date:
Official Form 1061                                                                                         MM / DD / YYYV

Schedule I.                           our Income                                                                                                    12/15

Be as complete and accurateas possible. Iftwo married people are filing together(Debtor 1 and Debtor2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is livingwith you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheetto this form. On the top of anyadditional pages, write your name and case number(if known).Answerevery question.

  Part 1:           Describe Employment


 1. Fill in your employment
    information.                                                       Debtor 1                                      Debtor 2 or non-filing spouse
    Ifyou have more than one job,
    attach a separate page with
    information about additional        Employment status                  Employed                                  1-1 Employed
    employers.                                                      Q Notemployed                                    Q Notemployed
    Include part-time, seasonal, or
    self-employed work.                                                 ^
                                        Occupation
    Occupation may include student
    or homemaker, if it applies.

                                        Employer's name                    ^r-d T
                                        Employer's address                 A^c. '
                                                                     umber     Street                              Number   Street




                                                                            e. ^re^e.
                                                                    City                State   ZIP Code           City                 State   ZIP Code

                                        How long employed there? / i^-e^f


  Part 2:          Give Details About Monthly Income

    Estimate monthly income as ofthe date you file this form. Ifyou have nothingto reportfor any line, write$0 in the space. Includeyour non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. Ifyou need more space, attach a separate sheetto this form.

                                                                                                For Debtor 1        For Debtor 2 or
                                                                                                                    non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions). If not paid monthly, calculate what the monthly wage would be.         2. $J £^ $
 3. Estimate and list monthly overtime pay.                                             3. +$                      +$

 4. Calculate gross income. Add line 2 + line 3.                                        4. ^^P $

Official Form 1061                                            Schedule I: Your Income                                                           page 1
          Case 4:19-bk-01681-SHG                        Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                     Desc
                                                       Main Document    Page 28 of 47
Debtor 1        r.a^i.<\              ^("C^*                     wk' »\L ^                                                      Case number (ifknown)



                                                                                                                            For Debtor 1                For Debtor 2 or
                                                                                                                                                        non-filina spouse

    Copy line 4 here............................................................................................... ^ 4.    $3J^O-
                                                                                                                             T
                                                                                                                                                          $


 5. List all payroll deductions:

     5a. Tax, Medicare, and Social Security deductions                                                               5a.    $ 0£>                         $

     5b. Mandatory contributions for retirement plans                                                                5b.    $                             $

     5c. Voluntary contributions for retirement plans                                                                5c.    $                             $

     5d. Required repayments of retirement fund loans                                                                5d.    $                             $
     5e. Insurance                                                                                                   5e.    $                             $

     5f. Domestic support obligations                                                                               5f.     $                             $
                                                                                                                            $                             $
     5g. Union dues                                                                                                 5g.
     5h. Other deductions. Specify:                                                                                 5h.    +$                           +$
  6. Add the payroll deductions. Add lines 5a+5b + 5c+ 5d + 5e +5f + 5g + 5h.                                        6.     %^ 00                         $


  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                             7.     $39. 0
 8. List all other income regularly received:
     8a. Net income from rental property and from operating a business,
           profession, or farm
           Attach a statement for each property and business showing gross
           receipts, ordinary and necessary business expenses, and the total
           monthly net income.                                                                                      8a.
                                                                                                                            ^
     Sb. Interest and dividends                                                                                     8b.     $<^
     8c. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
         Include alimony, spousal support, child support, maintenance, divorce
         settlement, and property settlement.                                  8c.
                                                                                                                            $^
     8d. Unemployment compensation                                                                                  8d.     ^
     8e. Social Security                                                                                            8e.     $

     8f. Othergovernment assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits underthe Supplemental
         Nutrition Assistance Program) or housing subsidies.
         Specify:                                                                  8f.                                      .0                            $

     8g. Pension or retirement income                                                                               8g.     $c?                           $

     8h. Other monthly income. Specify:                                                                             8h. +$^2                            +$
 9. Add all other income. Add lines 8a + 8b+ 8c+ 8d+8e + 8f +8g + 8h.                                                9. I S ^                             $


10.Calculate monthly income. Add line 7 + line 9.
   Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                        10.
                                                                                                                            ,    »9-wc.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify: C^                                                                                                                                                           11. + $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.                                                                   %, agy
    Write that amount on the Summary of Your Assets and Liabilitiesand Certain Statistical Information, if it applies                                                     12.
                                                                                                                                                                                Combined
                                                                                                                                                                                monthly income
 13.Do you expect an increase or decreasewithin the year after you file this form?
     a No.
     81Yes.Explain:                           <, SS, U- F^ S£-                                       '+           0^        ^.
Official Form 1061                                                                   Schedule I: Your Income                                                                        page 2
           Case 4:19-bk-01681-SHG                                      Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                                           Desc
                                                                      Main Document    Page 29 of 47
      Fill in this information to identify your case:


      Debtor 1                                  &                                        r
                             Ffret Name          Middle Name                                           Check if this is:
      Debtor 2
      (SpO USe, ff filing)   First Name          Middle Name
                                                                                                       D An amended filing
                                                                                                       Q A supplement showing postpetition chapter 13
      United States BankruptcyCourtforthe:District Of Arizona
                                                                                                           expenses as of the following date:
      Case number
                                                                                                           MM / DD / YYYY
      (If known)



    Official Form 106J
    Schedule J; our                                            penses                                                                               12/15

    Be as complete and accurateas possible. Iftwo married people are filing together, both are equally responsiblefor supplying correct
    information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.

     Part 1:             Describe Your Household

    1. Is this a joint case?
       81 No. Goto line2.
       1-1 Yes.DoesDebtor2 live in a separatehousehold?
                    1-1 No
                    t-l Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
    2. Do you have dependents?
                                                    No                              Dependent'srelationshipto               Dependent's   Does dependent live
       Do not list Debtor 1 and                B Yes. Filloutthisinformationfor Debtor1 orDebtor 2                                        with you?
       Debtor 2.                                    each dependent.
       Do not state the dependents'                                                  G.>       f'e. ^c^                                   1-1 No
                                                                                                                                          Q Yes
       names.

                                                                                     ^         A/^-                                       a No
                                                                                                                                          0 Yes
                                                                                                                                          a No
                                                                                                                                          a Yes
                                                                                                                                          Q No
                                                                                                                                          a Yes
                                                                                                                                          Q No
                                                                                                                                          a Yes
13. Do your expenses include                   H No
I     expensesofpeopleotherthan                a Yes
i       ourselfand your dependents?

    Part 2:          Estimate Your Ongoing Monthly Expanses

    Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
    expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
    applicable date.

    Include expenses paid for with non-cash government assistance if you know the value of
    such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                     Your expenses

    4. The rental or home ownership expenses for your residence. Include first mortgage payments and
       any rent for the ground or lot.                                                                                4.
                                                                                                                              $ / U6. ffffCre^j
        If not included in line 4:
        4a.     Real estate taxes                                                                                     4a.

        4b. Property, homeowner's, or renter's insurance                                                              4b.

        4c. Home maintenance, repair, and upkeep expenses                                                             4c.
        4d.     Homeowner's association or condominium dues                                                           4d.

Official Form 106J                                                ScheduleJ: Your Expenses                                                      page 1
               Case 4:19-bk-01681-SHG                           Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                Desc
                                                               Main Document    Page 30 of 47
   Debtor 1                                         Wh^-                                    Case number (ifknown)




                                                                                                                               Your expenses


   5. Additional mortgage payments for your residence, such as home equity loans                                    5.
                                                                                                                           $<?
   6. Utilities:

         6a. Electricity, heat, natural gas                                                                         6a.    $,                  ^00. 00
        6b. Water, sewer, garbage collection                                                                        6b.    $ ivO. QC?
        6c.   Telephone, cell phone, Internet, satellite, and cable services                                        6c.    $a<?a. c^
        6d. Other. Specify:                                                                                         6d.

   7. Food and housekeeping supplies                                                                                7.     $         Q0. C>0
   8.   Childcare and children's education costs                                                                    8.     %0.o
   9.   Clothing, laundry, and dry cleaning                                                                         9.     $ . 00
110.    Personal care products and services                                                                         10.    $             0.0
]11.    Medical and dental expenses                                                                                 11.    $ 0
, 12.   Transportation. Include gas, maintenance, bus or train fare.
        'Do not include car payments.                                                                               12.
                                                                                                                           $/<^fO.o
[13.    Entertainment, clubs, recreation, newspapers, magazines, and books                                          13.    $             00
i14.    Charitable contributions and religious donations                                                            14.              .   <7
 15.    Insurance.
        Do not include insurance deducted from your pay or included in lines 4 or 20.

        l5a. Life insurance                                                                                         15a.   $ . <3^
        l5b. Health insurance                                                                                       15b.         ,
                                                                                                                                         o >
        l5c. Vehicle insurance                                                                                      15c.   $             O. OC'
        150. Other insurance. Specify:                                                                              15d.   $


|16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
        Specify:                                                                                                    16.

 17     Installment or lease payments:
        l7a. Car payments for Vehicle 1                                                                             17a.                  0. 00
        l7b. Car payments for Vehicle 2                                                                             17b.

        l7c. Other. Specify:                                                                                        17c.

        l7d. Other. Specify:                                                                                        17d.

 18. Your payments of alimony, maintenance, and support that you did not report as deducted from
     your pay on line 5, Schedule I, Your Income (Official Form 1061).                                               18.


 19.    Other payments you make to support others who do not live with you.
        Specify:                                                                                                     19.

; 20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

        20a. Mortgageson other property                                                                             20a.
        20b. Real estate taxes                                                                                      20b.

        20c. Property, homeowner's, or renter's insurance                                                           20c.
        20d. Maintenance, repair, and upkeep expenses                                                               20d.
        20e. Homeowner's association or condominium dues                                                            20e.




Official Form 106J                                             ScheduleJ: Your Expenses                                                           page 2
              Case 4:19-bk-01681-SHG                      Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                       Desc
                                                         Main Document    Page 31 of 47
    Debtor 1                                                                                   Case number (ifknown)
                   Firet Name   Middle Name




|21. Other. Specify:                                                                                                   21.   +$


22. Calculate your monthly expenses.

        22a. Add lines 4 through 21.                                                                               22a. $3. (7^-3L.
        22b. Copy line 22 (monthly expenses for Debtor2), if any, from Official Form 1 06J-2                       22b. $
I       22c. Add line 22a and 22b. The result is your monthly expenses.                                            220.      $ 3 OC.


    23. Calculate your monthly net income.
      23a. Copy line 12 (your combined monthly income) from Schedule I.                                            23a.
                                                                                                                              $3^0
      23b. Copy your monthly expenses from line 22c above.                                                         23b.      -$3 ^
      23c.     Subtractyour monthly expensesfrom your monthly income.
               The result is your monthly net income.                                                              23c.
                                                                                                                              $3,


24. Do you expect an increase or decrease in your expenses within the year after you file this form?

       For example, do you expect to finish paying for your car loan within the year or do you expect your
       mortgage payment to increase or decrease because of a modificationto the terms of your mortgage?

      a No.
i'^13 Yes...         Explainhere: ^Sf^ /fy C/^u^h-f^r- i^i'/l -6<-^tS-c. ^/A^ ^^ U^h^^f^. ^'-S,
                    Or-. y>"5//S -^<^ /<-</. v'




Official Form 106J                                          Schedule J: Your Expenses                                                   page 3

               Case 4:19-bk-01681-SHG                  Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                  Desc
                                                      Main Document    Page 32 of 47
Fill in this information to identify vour case:


Debtor 1                 r
                   First Name              Middle Name
                                                         ^           wV^*K<<
Debtor 2
(Spouse, if filing) FirstName              Middle Name


UnitedStatesBankruptcyCourtforthe: District OfArizona
Case number
(If known)
                                                                                                                                               Q Checkif this is an
                                                                                                                                                   amended filing


  Official Form 106Dec
  Declaration About an ndividual                                                               btor's Schedules                                             12/15

 If two married people are filing together, both are equally responsible for supplying correct information.

 You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
 obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20
 years, or both. 18 U.S.C. §§ 152, 1341, 1519,and 3571.



                   Sign Below



      Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       B No
       Q Yes. Nameofperson                                                       .          AUachBankruptcy Petition Preparer's Notice, Declaration, and
                                                                                            Signature (Official Form 119).




      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.




        Signature of Debtor 1                                       Signature of Debtor 2


        Date^P -7 26>y<?                                            Date
               MM/     DD       /   YYYY                                   MM/   DD /   YYYY




 Official Form 106Dec                                     Declaration About an Individual Debtor's Schedules


            Case 4:19-bk-01681-SHG                        Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                              Desc
                                                         Main Document    Page 33 of 47
    Fill in this information to identify your case:
                                                   r*

    Debtor 1                                                    ^          wkr           y^.r
                         irst Name                       iddle Name


    Debtor 2
    (Spouse, if filing) First Name                      Middle Name


    United States Bankruptcy Court for the: District of Arizona

    Case number
    (If known)                                                                                                                         Q Check ifthis is an
                                                                                                                                          amended filing



  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                      04/16
  Beas complete and accurateas possible. Iftwo married people are filing together, both are equally responsiblefor supplying correct
  information. If more space is needed, attach a separatesheetto this form. On the top of anyadditional pages,write your name and case
  number (if known). Answerevery question.


   Part 1:         Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

         Q Married
         0 Not married


   2. During the last 3 years, have you lived anywhere other than where you live now?
        [-] No
        3 Yes. Listallofthe placesyou livedinthelast3 years. Donot includewhereyou live now.
                                                                           Dates Debtor 1   Debtor 2:                                      Dates Debtor 2
                                                                           lived there                                                     lived there

                                                                                            Q SameasDebtor 1                              1-1 SameasDebtor 1
             i^lo                       \wvvf . r-^,                      From                                                                From
                 Number              Street                                                     Number   Street
                                                                          To                                                                  To


                 At^a. -^,                       AT^ <z?SJ^<?
                 City                              State ZIP Code                               City                State ZIP Code

                                                                                            Q SameasDebtor 1                              a   Same as Debtor 1


                                                                          From                                                                From
                 Number              Street                                                     Number   Street
                                                                          To                                                                  To



                City                               State ZIP Code                                                   State   ZIP Code



   3. Withinthe last 8 years, did you ever liveWitha spouse or legal equivalent in a community property state or territory? (Communityproperty
      statesandterritoriesincludeArizona, California, Idaho, Louisiana,Nevada, NewMexico, Puerto Rico, Texas, Washington,andWisconsin.)
       0 No
       Q Yes. Makesureyoufillout ScheduleH: YourCodebtors(OfficialForm 106H).


   Part 2: Explain the Sources of Your Income

OfficialForm 107                                        Statement of FinancialAffairsfor IndividualsFilingfor Bankruptcy                           page 1


            Case 4:19-bk-01681-SHG                                     Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                         Desc
                                                                      Main Document    Page 34 of 47
Debtor 1        I ,»uA i^                 ^        WK    '

                                                               ^ <<                                      Case number i/iknawn)




  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     Ifyou are filing a joint case and you have income that you receive together, list it only once under Debtor 1

     a No
     'S? Yes. Fillinthedetails.
                                                      Debtor 1                                                     Debtor 2

                                                      Sources of income                  Gross income              Sources of income              Gross income
                                                      Check all that apply.              (before deductionsand     Check all that apply.          (before deductions and
                                                                                         exclusions)                                              exclusions)

           From January 1 of current year until              Wages, commissions,                                   Q Wages, commissions,
                                                             bonuses, tips                                             bonuses, tips
           the date you filed for bankruptcy:
                                                             Operating a business                                      Operating a business


            For last calendaryear:
                                                      Q Wages,commissions,                                             Wages, commissions,
                                                        bonuses, tips      $^ / ^*/ 0                                  bonuses, tips
           (January 1 to December 31 , ctQ I 'K ) Q Ooeratina a business                                           Q Operatinga business
                                         YYYY^

                                                      Q Wages,commissions,                                         Q Wages,commissions,
                                                             bonuses,tips                                              bonuses, tips
           (January 1 to December 31, ot. wl     / ) Q Qoeratina a business                                            Operating a business
                                         YYYY



  5. Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. Ifyou are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.
     12 No
     Q Yes. Fill in the details.
                                                      Debtor 1                                                      Debtor 2

                                                      Sources of income                  Gross income from          Sources of income             Gross income from
                                                      Describe below.                    each source                Describe below.               each source
                                                                                         (before deductions and                                   (before deductionsand
                                                                                         exclusions)                                              exclusions)



            From January1 of current year until                                     .$                                                        $
            the date you filed for bankruptcy:                                      $                                                         $




            For last calendaryear:                                                  $                                                         $

            (January 1 to December 31,                                              $                                                         $
                                         YYYY
                                                                                    $                                                         $




            For the calendar year before that:
            (January 1 to December 31 ,_)
                                         YYYY




Official Form 107                           Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                              page 2


           Case 4:19-bk-01681-SHG                    Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                                       Desc
                                                    Main Document    Page 35 of 47
Debtor1       i^^^T' ^C^e^-                                              cr"                           Case number yfknown}
              Fi-st Name        Middle Name




  Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy



  6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     3 No. NeitherDebtor1 norDebtor2 hasprimarilyconsumerdebts.Consumerdefttearedefinedin11 U.S.C.§ 101(8)as
              "incurred by an individual primanly for a personal, family, or household purpose."
              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

              ST No.Goto line7.
              D Yes. Listbelow each creditor to whom you paid a total of$6, 425* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
              * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

     D Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

              1-1 No. Go to line 7.

              Q Yes.Listbeloweachcreditortowhomyoupaida totalof$600ormoreandthetotalamountyoupaidthat
                           creditor. Do not include payments for domestic support obligations, such as child support and
                           alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                                           Dates of     Total amount paid        Amount you still owe   Was this payment for...
                                                                           payment



                    Creditor's Name
                                                                                                                                        Q Mortgage
                                                                                                                                        a Car
                    Number     Street                                                                                                   Q Credit cart
                                                                                                                                        Q Loanrepayment
                                                                                                                                            Suppliers or vendors

                    City                      State           ZIPCode                                                                   1-1Other


                                                                                                                                            Mortgage
                    Creditor's Name
                                                                                                                                        a Car
                    Number     Street
                                                                                                                                        1-1 Credit card
                                                                                                                                        Q Loanrepayment
                                                                                                                                        Q Suppliersorvendors
                                              State           ZIPCode
                                                                                                                                        Q Other
                    City



                                                                                                                                        1-1Mortgage
                    Creditor's Name
                                                                                                                                        a Car
                    Number     Street
                                                                                                                                        1-1 Credit card
                                                                                                                                        Q Loanrepayment
                                                                                                                                        Q Suppliersorvendors
                    City                      State           ZIP Code
                                                                                                                                        Q Other




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page3


          Case 4:19-bk-01681-SHG                                Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                   Desc
                                                               Main Document    Page 36 of 47
                               ;s^&^
Debtor 1                                        WA                                            Case number (ifknown)




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U. S. C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.

     S3 No
     D Yes. Listall paymentsto an insider
                                                                 Dates of      Total amount      Amount you still     Reason for this payment
                                                                 payment       paid              owe



           Insider's Name




           Number     Street




           City                         State   ZIP Code




           Insider's Name



           Number     Street




           City                        State    ZIP Code



 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

     B No
     1-1 Yes. Listall paymentsthatbenefitedan insider
                                                               Dates of        Total amount      Amount you still     Reason for this payment
                                                               payment
                                                                                                                      Include creditor's name



           Insider's Name




           Number    Street




           City                        State    ZIPCode




           Insider's Name




           Number    Street




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4



        Case 4:19-bk-01681-SHG                       Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                             Desc
                                                    Main Document    Page 37 of 47
Debtor 1        7*, ^<. r-          <3c.n-^         \</^4t«^K<, r-                                      Case number{ifknawn}




   Part 4:      Identify Legal Actions, Repossessions, and Foreclosures
  9. Within 1 year beforeyou filed for bankruptcy,were you a party in any lawsuit, court action, or administrative proceeding?
     Listall such matters, including personal injury cases, small claimsactions, divorces, collection suits, paternity actions, supportor custodymodifications,
     and contract disputes.

           No
     a Yes. Fillin thedetails.
                                                             Nature of the case                    Court or agency                             Status of the case



            Case title                                                                           Court Name
                                                                                                                                               Q Pending
                                                                                                                                               Q Onappeal
                                                                                                 Number    Street                              1-1 Concluded
            Case number
                                                                                                 City                   State   ZIP Code




            Case title                                                                           Court Name
                                                                                                                                               Q Pending
                                                                                                                                               Q Onappeal
                                                                                                 Number    Street                              Q Concluded
            Case number
                                                                                                 City                   State   ZIPCode


  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

           No. Go to line 11.
     Q Yes. Fill in the information below.

                                                                      Describethe property                                       Date      Value of the property



                 Creditors Name




                 Number    Street                                     Explain what happened

                                                                      Q     Property was repossessed.
                                                                      1-1   Propertywasforeclosed.
                                                                      Q     Property wasgarnished.
                City                      State   ZIP Code            Q     Propertywasattached,seized.or levied.
                                                                      Describethe property                                       Date       Valueofthe propertj


                                                                                                                                           $
                Creditor's Name




                Number    Street
                                                                      Explain what happened

                                                                      Q     Propertywasrepossessed.
                                                                      Q     Property wasforeclosed.
                City                      State   ZIP Code
                                                                      Q     Property was garnished.
                                                                      1-1   Property was attached, seized, or levied.


Official Form 107                             Statement of FinancialAffairsfor IndividualsFilingfor Bankruptcy                                       page5



           Case 4:19-bk-01681-SHG                        Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                          Desc
                                                        Main Document    Page 38 of 47
Debtor 1          T^n^<< ^v-r^^                         Wk»4U«'                                    Case number{iiknmm)
                    First Name    Middle Name




  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
     SS No
     1-1 Yes. Fill in the details.

                                                            Describethe action the creditor took                         Date action      Amount
                                                                                                                         was taken
           Creditor'sName


           Number       Street




           City                           Stale ZIPCode    Last4 digitsofaccount number:XXXX-_

  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodian, or another official?
     VS No
     a Yes

  Part 5:         List Certain Gifts and Contributions


  13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     ^ No
     Q Yes. Fill in the details foreach gift.

            Gifts with a total value of more than $600     Describe the gifts                                            Dates you gave     Value
             per person                                                                                                  the gifts




           Person to Whom You Gave the Gift




           Number      Street




           City                           Slate ZIPCode

           Person's relationship to you


           Gifts with a total value of more than $600      Describe the gifts                                            Dates you gave    Value
           per person                                                                                                    the gifts



           Person to Whom You Gave the Gift




           Number      Street




           City                           State ZIPCode

           Person's relationship to you


Official Form 107                                Statement of FinancialAffairs for Individuals Filing for Bankruptcy                               page 6


           Case 4:19-bk-01681-SHG                          Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                    Desc
                                                          Main Document    Page 39 of 47
Debtor 1            '«.hA<< ~C"r-</>-                      Wk; !*^</<^'                                    Case number viknawn}




  14.Within 2 years beforeyou filed for bankruptcy, did you give anygifts or contributionswith a total value of more than $600to anycharity?
     a No
     Q Yes. Fill in thedetailsforeachgiftorcontribution.
            Gifts or contributions to charities               Describewhat you contributed                                         Date you          Value
            that total more than $600                                                                                              contributed




           Charity's Name




           Number     Street




           cny          State          ZIPCode




  Part 6:           List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
      disaster, or gambling?

     a No
     53 Yes. Fill inthe details.

            Describethe property you lost and                  Describeany Insurancecoverage for the loss                          Date of your      Value of property
            how the loss occurred                                                                                                  loss              lost
                                                              Include the amount that insurance has paid. List pending insurance
                                                              claims on line 33 of Schedule A/B: Property.

           7o«, /5 7^- ^>-j^                                                   -^7.        o0                                      l/^/s^/^          ^e?

  Part 7:          List Certain Payments or Transfers

 16.Within 1 year beforeyou filed for bankruptcy, did you or anyoneelse acting on your behalfpayor transferany propertyto anyone
     you consulted about seeking bankruptcyor preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agenciesfor services required in your bankruptcy.
     5^ No
     a Yes. Fill inthedetails.
                                                              Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                   transfer was
            Person Who Was Paid                                                                                                    made



            Number     Street




            City                         State   ZIPCode


            Email or website address


            Person Who Madethe Payment, « NotYou



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 7



           Case 4:19-bk-01681-SHG                             Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                            Desc
                                                             Main Document    Page 40 of 47
Debtor 1                          r" ^"r^v^                  w^^^. -v^                                   Case number w known)
                   Fret Name        Middle Name




                                                               Description and value of any property transferred                Date payment or       Amount of
                                                                                                                                transfer was made     payment

            PersonWhoWas Paid


            Number       Street




            City                         State    ZIPCode



            Email or website address



            PersonWhoMadethe Payment, if NotYou


  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

     sa No
     1-1 Yes. Fill in the details.
                                                               Description and value of any property transferred                Date payment or      Amount of payment
                                                                                                                                transfer was
                                                                                                                                made
            Person WhoWasPaid


            Number Street




            City                         State    ZIP Code


  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
     Includeboth outrighttransfersand transfers made as security(such asthe grantingofa security interestor mortgageon your property).
     Do not include gifts and transfers that you have already listed on this statement.
     ^ No
     a Yes. Fill in the details.
                                                               Description and value of property        Describe any property or payments received      Date transfer
                                                               transferred                              or debts paid in exchange                       was made

            Person Who Received Transfer



            Number      Street




           City                         State     ZIPCode

            Person's relationship to you


            Person Who Received Transfer



           Number       Street




           City                         State     ZIPCode

           Person's relationship to you

Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  pageS


           Case 4:19-bk-01681-SHG                              Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                          Desc
                                                              Main Document    Page 41 of 47
Debtor1            *WK«f ^e>C^vr                               \f/\^,       -k. -*^                                Case number i/ikmwn)
                  First Name      :::udteName   *               Last Name




  19.Within 10years beforeyou filed for bankruptcy, did you transferany propertyto a self-settled trust or similardevice ofwhichyou
     are a beneficiary? (These are often called asset-protection devices.)
     Sl No
     Q Yes. Fill in the details.

                                                                         Description and value of the property transferred                                          Date transfer
                                                                                                                                                                    was made



          Name of trust




  Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

  20.Within 1 year before you filed for bankruptcy, wereanyfinancialaccounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     0 No
     Q Yes. Fill in the details.
                                                                         Last 4 digits of account number     Type of account or           Date account was       Last balance before
                                                                                                             instrument                   closed, sold, moved,   closing or transfer
                                                                                                                                          or transferred


           Nameof FinancialInstitution
                                                                         XXXX-.                              Q Checking
           Number Street                                                                                     Q Savings
                                                                                                             Q Moneymarket
                                                                                                             Q Brokerage
           City                       State         ZIPCode                                                  Q Other


                                                                         xxxx-            _ _ _              Q Checking
           Name of Financial InsUtution
                                                                                                             Q Savings
           Number       Street                                                                               Q Moneymarket
                                                                                                             Q Brokerage
                                                                                                             Q Other
          City                        State         ZIP Code


 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     a No
     Q Yes. Fill in the details.
                                                                         Who else had access to it?                       Describe the contents                         Do you still
                                                                                                                                                                        have it?

                                                                                                                                                                        a No
          Name of Financial Institution
                                                                        Name
                                                                                                                                                                        a Yes

          Number Street                                                 Number   Street



                                                                        City       State     ZIP Code

          City                        State         ZIP Code




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 9


          Case 4:19-bk-01681-SHG                                         Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                            Desc
                                                                        Main Document    Page 42 of 47
Debtor 1              -w.e^ "e.r^^                            vl^\{,. ^^                                     Case number i/fknown}
                    First Name     L;i^j;d Name




 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     0 No
     a Yes. Fill in the details.
                                                                  Who else has or had access'to it?                Describe the contents         Do you still
                                                                                                                                                 have it?

                                                                                                                                                 a No
             Name of Storage Facility                             Name
                                                                                                                                                 a Yes
             Number       Street                                  Number     Street



                                                                 CityState ZIPCode

             City                        State     ZIP Code



  Part 9:             Identity Property You Hold or Control for Someone Else
  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
     0 No
     a Yes. Fill in the details.
                                                                 Where is the property?                            Describe the property    Value


             Owner's Name


                                                                Number     Street
             Number       Sfreet




            ^                            State ZIPCode city                                  s*ate zlpcode
  Part 10:           Give Details About Environmental Information

  For the purpose of Part 10, the following definitions apply:
     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.
     Hazardousmaterial means anything an environmental law defines as a hazardouswaste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     0 No
     a Yes. Fill inthedetails.
                                                                Governmental unit                      Environmental law, if you know it   Date of notice




           Name of site                                         Governmental   unit



           Number       Street                                  Number     Street



                                                                City                  State ZIPCode


           City                         State     ZIPCode



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                     page 10


           Case 4:19-bk-01681-SHG                               Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                             Desc
                                                               Main Document    Page 43 of 47
Debtor 1                         e.<'o*o.             \rf., ' ^t^-                                      Case number (ifknown)




  25. Have you notified any governmental unit of any release of hazardous material?

     53 No
     Q Yes. Fill in the details.
                                                          Governmental unit                         Environmental law, if you know it                   Date of notice




            Name of site                                 Governmental unit


            Number Street                                Number Street


                                                         City                State ZIPCode

            City                   State    ZIPCode


  26.Have you been a party in anyjudicial or administrative proceeding under any environmental law? Include settlements and orders.
           No
     Q Yes. Fill in the details.
                                                                                                                                                         Status of the
                                                           Court or agency                               Nature of the case
                                                                                                                                                         case

           Case title
                                                           Court Name
                                                                                                                                                         Q Pending
                                                                                                                                                         Q Onappeal
                                                           Number Street                                                                                 Q Concluded

           Case number
                                                           City                  State   ZIP Code




  Part 11:         Give Details About Your Business or Connections to Any Business
 27 Within4 years beforeyou filed for bankruptcy, did you own a businessor haveany ofthe following connectionsto any business?
           Q A soleproprietororself-employed in a trade,profession,orotheractivity,eitherfull-timeorpart-time
           Q A member ofa limited liability company (LLC) or limited liability partnership (LLP)
           Q A partner in a partnership
           Q Anofficer,director,ormanagingexecutiveofa corporation
           Q An owner ofat least 5% ofthe voting or equity securities ofa corporation
           No. None of the above applies. Go to Part 12.
     Q Yes. Check all that apply above and fill in the details below for each business.
                                                           Describe the nature of the business                         Employer Identification number

            Business Name
                                                                                                                       Do not include Social Security number or ITIN.


                                                                                                                       EIN:__-______.
            Number      Street

                                                          Name of accountant or bookkeeper                             Dates business existed


                                                                                                                       From     _          To
            City                 State      ZIPCode
                                                          Describe the nature of the business                          Employer Identification number

            Business Name
                                                                                                                       Do not include Social Security number or ITIN.

                                                                                                                       EIN: _ _ -
            Number      Street
                                                          Name of accountant or bookkeeper                             Dates business existed



                                                                                                                       From                To
            City                 State      ZIPCode

Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 11


           Case 4:19-bk-01681-SHG                        Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                                 Desc
                                                        Main Document    Page 44 of 47
Debtor 1           1 ^^       "^f.)                       -. KP/-                               Case number {ifknown}




                                                        Describe the nature of the business
                                                                                                                Employer Identification number
                                                                                                                Do not include Social Security number or ITIN.
            Business Name

                                                                                                                EIN:__-______.
            Number   Street
                                                        Name of accountant or bookkeeper                        Dates business existed




                                                                                                                From               To
            City                   State   ZIPCode




  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

     BfNo
     1-1 Yes. Fill in the details below.
                                                        Date issued




            Name                                        MM/DD/VW


            Number   Sfreet




            City                   State   ZIPCode




 Part 12: Sign Below

      I have read the answers on this Statement of FinancialAffairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
       18 U.S.C. §§ 152, 1341, 1519,and 3571.




            Signatureof Debtor 1                                        Signature of Debtor 2


           Date3-7-Ao/9                                                 Date

      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy {Officia\ Form 107)?

       ^ No
       a Yes


      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      Bf No
      Q Yes.Nameofperson                                                                               AttachtheBankruptcyPetitionPreparer'sNotice,
                                                                                                        Declaration, and Signature (Official Form 119).




Official Form 107                            Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                   page 12


           Case 4:19-bk-01681-SHG                     Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                             Desc
                                                     Main Document    Page 45 of 47
Fill in this information to identify your case:


Debtor1                  ''rr'sf             . 'rc<r                          -
                   First Name               Middle Name               Last Name


Debtor 2
(Spouse, if filing) FnstName                Middle Name               Last Name



United States Bankruptcy Court for the: District of Arizona

Case number                                                                                                                               Q Check ifthis is an
(If known)                                                                                                                                     amended filing



 Official Form 108
 Statement of Intention for Individuals Filing                                                                               Chapter 7                  12/15
 If you are an individual filing under chapter 7, you must fill out this form if:
     creditors have claims secured by your property, or
     you have leased personal property and the lease has not expired.
 You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
 whicheveris earlier, unless the court extendsthe time for cause.You must also send copies to the creditors and lessors you list on the form.
 If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
 Both debtors must sign and date the form.

 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (if known).

   Part 1:         List Your Creditors Who Have Secured Claims

   1. Forany creditorsthat you listed in Part 1 of ScheduleD: CreditorsWhoHaveClaims Securedby Property(Official Form 106D),fill in the
        information below.

          Identify the creditor and the property that is collateral                What do you intend to do with the property that   Did you claim the property
                                                                                   secures a debt?                                   as exempt on Schedule C?

         Creditor's                                                                                                                  0 No
         name:                     C^^^/r^^QU. J^C^ ^surrenderthePr°Perty-
                                         " . . 1-^ - ufl Retain the property and redeem it.                                          a Yes
        Description of
        property                                                                  1-1 Retain the property andenter into a
        securing debt:                                                               ReaffirmationAgreement.

         oZ^S^ C^e^r-^t S^ ^                                                      Q Retainthe propertyand[explain]:


        Creditor's                                                                Q Surrender the property.                          Q No
        name:
                                                                                  Q Retain the propertyandredeemit.                  a Yes
        Description of
        property
                                                                                  Q Retain the propertyandenterinto a
        securing debt:                                                               Reaffirmation Agreement.
                                                                                  Q Retain the propertyand[explain]:


        Creditor's                                                                1-1Surrenderthe property.                          1-1 No
        name:
                                                                                  1-1Retainthe propertyandredeem it.                 13 Yes
        Description of
        property
                                                                                  1-1 Retain the property and enter into a
        securing debt:                                                               ReaffirmationAgreement.
                                                                                  Q Retain the property and [explain]:


        Creditor's                                                                [-1 Surrender the property.                        a No
        name:
                                                                                  Q Retainthe propertyandredeem it.                  t-1 Yes
        Description of
        property
                                                                                  Q Retainthe propertyandenterinto a
        securing debt:                                                               ReafRrmationAgreement.
                                                                                  Q Retain the property and [explain]:


 Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
           Case 4:19-bk-01681-SHG                          Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                      Desc
                                                          Main Document    Page 46 of 47
    Debtor 1           T-.^<" '$c<-<"-                 \[     *V<;c<^                           Case number (If known}




      Part 2:          List Your Unexpired Personal Property Leases

      For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
      fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
      ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U. S. C. § 365(p)(2).

               Describe your unexpired personal property leases                                                           Will the lease be assumed?

           Lessor's name:                                                                                                UNO
                                                                                                                         a Yes
           Description of leased
           property:


           Lessor's name:                                                                                                1-1 No
                                                                                                                         a Yes
           Description of leased
           property:


           Lessor's name:                                                                                                a No
           Description of leased                                                                                         a Yes
           property:



           Lessor's name:                                                                                                Q No
                                                                                                                         a Yes
           Description of leased
          property:



          Lessor's name:                                                                                                 a No
                                                                                                                         a Yes
          Description of leased
          property:


          Lessor's name:                                                                                                 1-1 No
                                                                                                                         a Yes
          Description of leased
          property:



          Lessor's name:                                                                                                 1-1 No
                                                                                                                         a Yes
          Description of leased
          property:




     Part 3:           Sign Below



        Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
        personal property that is subject to an unexpired lease.




          Signature of Debtor 1                                         Signature of Debtor 2

          Date          -7 9^a /<f                                      Date
                  MM/ DD /    YYYY                                             MM/ DD / YYYY



-_OflicialJrorm-108-.                             Statement of Intention for Individuals Filing Under Chapter 7                           page 2
                Case 4:19-bk-01681-SHG                       Doc 9 Filed 02/15/19 Entered 02/19/19 10:33:16                                 Desc
                                                            Main Document    Page 47 of 47
